Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/14/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is clear regarding the size range of nanoparticle. The nanoparticle size can be over 1 micron? Sine claim 2 recites the nanoparticles having a size of 1nm to 100 micron, the examiner treats the applicant’s “nanoparticle” having a size of 1 nm to 100 micron. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Concrete Materials with Ultra-High Damage Resistance and Self-Sensing Capacity for Extended Nuclear Fuel Storage Systems” to Li et al. ( whole document; https://www.osti.gov/scitech/biblio/1346143 ).
Li et al. discloses a new class of multifunctional concrete materials (MSCs) for extended spent nuclear fuel (SNF) storage systems, which combine ultra-high damage resistance through strain-hardening behavior with distributed multi-dimensional damage self-sensing capacity. The claimed properties of the instant application is at least disclosed in 2.7. Summary of accomplishments and page 70.
Li et al. disclose the preliminary versions of SHC mixtures (Table 2, 2 and Table 2,3) by integrating micromechanics theory, rheology control during processing, and micro-structure tailoring. The SHC design theory required the simultaneous satisfaction of steady state cracking criteria and maximized micro-cracking density. The ingredient particle size distribution and the combined amount of water and admixtures were first determined to achieve a homogeneous cementitious composite material at fresh state, with plastic viscosity and yield stress tailored to an optimal level that favored uniform dispersion of micro-scale polyvinyl alcohol (PVA) fibers. Then, the micro-parameters of the hardened material, including matrix properties (e.g., fracture toughness, flawsize distribution, hydration chemistry), the fiber/matrix interfacial properties (e.g., interfacial chemical andfrictional bonds, slip-hardening coefficient, fiber debonding and pullout behavior. Cook-Jordan effect), and fiber properties (e.g., aspect ratio, strength, Young’s modulus) were tailored to ensure the strain-hardeningcriteria were satisfied. The designed SHC-1 binder system contained water, a polycarboxylate-based high range water reducer, Ordinary Portland Cement (OPC) Type I cement, ASTM standard Type F fly ash, and silica sand that served as fine aggregates. Tire designed SHC-2 binder system contained similar ingredients, except that undensified silica fume and recycled glass bubbles (40 pm diameter) were added. Glass bubbles were incorporated into mix design for two reasons: (a) introduce artificial flaws to the cementitious matrix tomaximize multiple microcracking intensity for larger tensile strain capacity, (b) further improve the material resistance to elevated temperature effect. Tire cementitious ingredients, silica sand, water and admixture together formed the SHC matrix, with tailored toughness and tensile cracking strength satisfying the strain-hardening criteria. Polyvinyl alcohol (PVA) fibers were incorporated into the composite system at a volume fraction of 1.8 %. The PVA fibers were 8 mm long and 39 micron in diameter, with the nominal tensile strength of 1620 MPa and density of 1300 kg/nr’. Most importantly, the fiber/matrix interfacial bondwas strategically tailored at nano-scale so that it can dissipate tremendous energy under loading, while the pullout behavior is controlled to ensure a minimum crack width during multiple microcracking. The complementary energy and the maximum, fiber bridging stress were optimized so that they both satisfy the strain-hardening criteria. The composition comprises carbon black nanoparticles in 1% and 4%by volume. The cement composition comprises the claimed components with the claimed amount. A number of mixtures with the different combinations of water, superplasticizer and viscosity modifying agent were experimented. See pages 17-18 and Tables 2.2 and 2.3, page 45, 3.2.2 and Table 3.2.
 The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a same structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US5447564 to Xie et al, further in view of CN103936347A
Regarding claims 1-3, Xie et al. disclose a cement-based composition comprising: a cement binder, a conductive phase consisting conductive particles with a size of 5 micron to 25 mm, in the amount from 0 to 80% by volume of the composition and conductive fibers in the amount from 0% to 15% by volume of the composition; water, at the weight ratio relative to cement binder from 0.2 to 0.75, fine or/and coarse aggregates such as sand( fine aggregates at the weight ratio relative to cement binder from 0.0 to 2.0, and coarse aggregates at the weight ratio relative to cement binder from 0.0 to 2.0), superplastersizer (0.1-5% by weight of the cement binder), and the conductive phase being distributed substantially uniformly throughout the volume of the composition. See Figure 1; col. 3, lines 5-26 and 45-60; and col. 6, lines 14-18, line 32; table 2.
Xie et al. disclose that cement binder encompasses a cement, e.g. Portland cement, and an optional binder containing in addition to the cement a supplementary cementitious material, for instance silica fume or another pozzolanic binder known in the art. Xie et al. disclose that silica fume can be used in an amount of 3-5 parts per 100 parts cement. See col. 3, lines 34-38 and table 2.
But it is silent the composition comprising the claimed superplastiser, the claimed fiber and additives. 
CN103936347A discloses an ultrahigh-performance cement-based material comprise a water reducer, defoamer, a thickening material, a hardening accelerator, a retardant and one or several the combination of economization agent and swelling agent. Water reducer mainly comprises polycarboxylic acid concrete superplasticizer. Fiber is used in the material. The desired fiber is steel fiber or non-metallic fibers, and the non-metallic fibers is polyvinyl alcohol fiber, polyethylene fiber, polypropylene fiber, polyacrylonitrile fiber, nylon fiber, cellulosic fiber, carbon fiber, glass fiber or basalt fiber. The fiber is used in range of 0.05%～5% by volume. The diameter of the fiber is 15 -1000 μm, and the length is 1-100 mm. see [0044], [0045], [0047], [0052], and [0053].
The ultra-high performance cement-based impact wear resistant material. The material has the technical advantages that: the impact wear resistance is significantly superior to that of ordinary concrete; the weatherability and durability are significantly superior to those of an organic impact wear resistant coating material; the material can meet the construction liquidity requirements under a low water-binder ratio; the anti-permeability, carbonization resistance, chloride ion penetration resistance, freezing-thawing cycle resistance and other properties are superior to those of ordinary concrete( [004]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use additives such as the retardant, the fiber such polyethylene fiber and the superplastisizer as applicant set forth in the instant application, motivated by the fact that CN103936347A discloses that an ultrahigh-performance ductile cement-based material can be obtained incorporated such components (abstract; [0001] and [0004]). 
Please note that “about” permits some tolerance. When the content of the components of the cement composition is based on the cement composition, it appears the prior art discloses the overlapping range. The reference differs from Applicant's recitations of claims by not disclosingidentical ranges. However, the reference discloses "overlapping" ranges, and overlapping ranges have been held to establish prima facie obviousness (MPEP 2144.05).
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
The Examiner respectfully submits that although the prior art does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the prior art composition, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.

Response to Arguments
Applicant's arguments and the DECLARATION UNDER 37 CFR §1.130{a) filed 06/14/2022 have been fully considered but they are not persuasive. 
The applicant states that a Declaration Under 37 CFR 1.130(a), which highlights the support within the provisional application (US62609929) in statements 6 and 7. Specifically, the provisional application defines the word “micro” “....when referring to size, indicates a size range of 1 um up to 1000 um” (paragraph [0022]). Thus, the size of the width of the cracks in claim 1 (i.e., widths of about 1 um to 300 um) fall within the “micro” range defined in the provisional application.
The Examiner respectfully submits that the provisional application (US628609929) upon which priority is claimed fails to provide adequate support for claims 1 and 33 of this application. For example, the claims 1 and 3 recite that “……exhibits a cracking behavior capable of dissipating energy through multiple microcracking with self-controlled crack widths of about 1 um to 300 um during strain-hardening stage such that the cementitious material is ductile and damage-tolerance……”, however, US628609929 discloses that “The cementitious material may be mixed for about 3-10 minutes to ensure even dispersion. Without wishing to limit the invention to a particular theory or mechanism, the method of said addition of water, cement, sand, pozzolanic materials, conductive nanomaterials, plasticizer, and reinforcing fibers in their specific amounts and mixing thereof can effectively produce a well-mixed multi-scale structure in the cementitious material. Preferably, this riulii-scale structure can exhibit a cracking behavior capable of dissipating energy through steady-state crack propagation and multiple microcracking with crack widths of about 10-100 um, thus producing a cementitious material that is highly iclerant to damage. Further still, the multi-scale structure and even dispersion of conductive nanomaterials enable the cementitious composite material to behave as an electrical self-sensor for measurement and monitoring of its mechanical state ([0036])”. The Examiner respectfully submits that there is no support for the microcrack having a size range of 1 um up to 1000 um. Therefore, the DECLARATION UNDER 37 CFR §1.130{a) filed by the applicant can not overcome the rejection of claims 1 and 3 based on “Concrete Materials with Ultra-High Damage Resistance and Self-Sensing Capacity for Extended Nuclear Fuel Storage Systems” to Li et al.
The applicant argues that neither of the prior arts provide any teaching or suggestion that would motivate one of ordinary skill in the art to combine a conductive cement-based composition with non-conductive fibers. The Xie prior art does not teach and/or use PVA, polyethylene, polypropylene, or basalt fibers. Instead, the Xie prior art uses “all types of metallic fibers, e.g. steel fiber, aluminum fiber, etc., metallic glass fibers and carbon fibers (Section 5, lines 68-69).”The Applicant states that nowhere in Xie is there a teaching that non-conductive fibers should be incorporated into the cement composition described therein. Applicant states that Xie prior art cannot create a cementitious material that has large tensile ductility, strain-hardening behavior, and damage tolerance in addition to self-sensing. Applicant states that the Xie prior art cannot create a cementitious material that can self-sense beyond the elastic stage and during tensile strain-hardening and multiple microcracking stages.
The Examiner respectfully submits that in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).In the instant case CN103936347A discloses an ultrahigh-performance cement-based material comprise a water reducer, defoamer, a thickening material, a hardening accelerator, fiber a retardant and one or several the combination of economization agent and swelling agent. Water reducer mainly comprises polycarboxylic acid concrete superplasticizer. Fiber is used in the material. The desired fiber is steel fiber or non-metallic fibers, and the non-metallic fibers is polyvinyl alcohol fiber, polyethylene fiber, polypropylene fiber, polyacrylonitrile fiber, nylon fiber, cellulosic fiber, carbon fiber, glass fiber or basalt fiber. The fiber is used in range of 0.05%～5% by volume. The diameter of the fiber is 15 -1000 μm, and the length is 1-100 mm. see [0044], [0045], [0047], [0052], and [0053]. The ultra-high performance cement-based impact wear resistant material. The material has the technical advantages that: the impact wear resistance is significantly superior to that of ordinary concrete; the weatherability and durability are significantly superior to those of an organic impact wear resistant coating material; the material can meet the construction liquidity requirements under a low water-binder ratio; the anti-permeability, carbonization resistance, chloride ion penetration resistance, freezing-thawing cycle resistance and other properties are superior to those of ordinary concrete( [004]). Thus, Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use additives such as the retardant, the fiber such polyethylene fiber and the superplastisizer as applicant set forth in the instant application, motivated by the fact that CN103936347A discloses that an ultrahigh-performance ductile cement-based material can be obtained incorporated such components (abstract; [0001] and [0004]). The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a same structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the applicant fails to provide any factual evidence to show the contrary. The applicant argument can not take place of the evidence.
Applicant argues that Xie prior art explicitly discloses an electrically conductive cement-based composition that comprises CONDUCTIVE fibers. The CONDUCTIVE fibers allow the cement composition of the Xie prior art to be electrically conductive. Thus, the Xie prior art provides no guidance, or even mere suggestion, that would motivate one of ordinary skill in the art to utilize NON-CONDUCTIVE fibers (e.g., such as polyethylene fiber, polypropylene fiber, polyacrylonitrile fiber, nylon fiber, cellulosic fiber, carbon fiber, glass fiber or basalt fiber) as disclosed by CN103936347A in the composition described therein. Applicant asserts that one of ordinary skill in the art, reading the Xie disclosure, would have no motivation to combine the NON-CONDUCTIVE fibers of the CN103936347A with the CONDUCTIVE cement-based composition disclosed in the Xie prior art.
The Examiner respectfully submits that conductive fiber is an optional in the Xie reference. Xie et al. disclose a cement-based composition comprising: a cement binder, a conductive phase consisting conductive particles with a size of 5 micron to 25 mm, in the amount from 0 to 80% by volume of the composition and conductive fibers in the amount from 0% to 15% by volume of the composition. Xie is not against using  non-conductive fibers. Furthermore CN103936347A does disclose that the cement composition comprising the non-conductive fiber has desired properties.
Applicant argues that it would be impermissible hindsight to glean knowledge on the use of such fibers (i.e, polyvinyl alcohol (PVA) fibers, polyethylene fibers, polypropylene fibers, basalt fibers, or combinations thereof) from Applicant's disclosure. Xie lacks any teaching whatsoever for the use of NON-CONDUCTIVE fibers that it would require undue experimentation to determine the optimal combination of fibers to create the multi-scale microstructure and interfaces of the cementitious material that allows multifunctionality of the present invention. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The applicant argues that Xie lacks any teaching whatsoever for the creation of a cementitious material that has tensile ductility and strain-hardening behavior and combines damage tolerance with damage-self sensing and has the self-sensing capacity during elastic, nonelastic, strain-hardening, and sequential multiple microcracking stages. 
The claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a same structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Furthermore, the applicant fails to provide any factual evidence to show the contrary. The applicant argument can not take place of the evidence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731